Case 6:19-cv-00886-RRS-CBW Document 22 Filed 09/03/20 Page 1 of 1 PageID #: 630



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


 M. BRUNO                                             CASE NO. 6:19-CV-00886

 VERSUS                                               JUDGE ROBERT R. SUMMERHAYS

 SOCIAL SECURITY ADMINISTRATION                       MAGISTRATE JUDGE WHITEHURST


                                          JUDGMENT

        This matter was referred to United States Magistrate Judge Carol B. Whitehurst for Report

 and Recommendation. After an independent review of the record, and noting the absence of any

 objections, the Court concludes that the Report and Recommendation of the Magistrate Judge is

 correct and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that, under sentence four

 of 42 U.S.C. § 405(g), the Claimant’s appeal is GRANTED, and her complaint is REMANDED

 to the Social Security Administration with instructions to vacate the Commissioner’s decision and

 conduct further proceedings consistent with the Report and Recommendation.

        THUS DONE in Chambers on this 3rd day of September, 2020.




                                                         ROBERT R. SUMMERHAYS
                                                      UNITED STATES DISTRICT JUDGE
